Title: From Abigail Smith Adams to John Quincy Adams, 24 February 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy Feb’ry 24 1804

We have this day quite and old fashinnd Snow Storm, after an unusual pleasent Feb’ry. the Snow is much deeper and more drifted than we have had, for several winters. the wind very high at NorthEast; from our parlour windows the stone walls are not to be Seen. it began yesterday noon to snow. After evening, the wind rose, and has continued through the night, and to this time without abatement. the winter tho colder than the last, has been generally pleasent, very little rain, the ground pretty generally coverd with a slight Snow, the Season healthy. thus much for the weather, the next Subject is Husbandry. Brisler came the other day to know if any directions had been left by you respecting the Farm. he conversed with me, and requested me to write to you. he thinks that Eight cows, a pr of oxen and a Horse together with a dozen head of young Stock, will be as many as can profitably be kept upon the place. the oxen now upon the place he thinks too old to be continued upon it, tho they may perform the Spring work and then be turnd off. the young ones he says are not spirited cattle, & never will be good for Labour so that he could not advise you to purchase them. your Father will not object to their remaining upon the place untill the Labours of the Spring is performd, by which time I hope you will be returnd here. he will then take them and fat them. 8 cows may be selected after the 20th of May, such as will be worth your purchaseing. as to the quantity of ground to be planted &c I believe you may leave it to Brislers judgment. the winter has been so mild, that Mr. Whitney has made great progress with his House, and I suppose will remove in April or May at furtheat. if you have any particular directions to give, you had better write to Brisler. he would like to have a lease drawn. Power ought to be lodged with him, to prevent trespassers, and to punish Theaves. they have so long pillaged wood from your Father with impunity, that they consider it a kind of Right, and will, & do continue the same havock.
My Health about which you so kindly express a concern, is better, and I have been abroad several of our pleasent days. i can never expect to get rid of the Rheumatism. it will always trouble me. your Brother has had his Health very well Since his residence here. his spirits will rise, in proportion to his success in buisness. He has not got under way yet. He cannot be admitted to the Bar untill March; his society has renderd our fire side much pleasenter this winter. a fish club Saturday dinner has been instituted this winter consisting of Eight families which has contributed to the Sociability of the Neighbourhood. Your Father has joind them, and it has been very pleasing to them.
You will see by the papers that the Election campaign is opend early by the democrats. Judge Sullivan & General Heath are agred upon; & an address somewhat simmilar to Dallas’s is printed & circulated. i am informd Six thousand coppies are printed. you can judge of its nature, tendency & bearings when I tell you Mr. Biddle is the writer. I presume mr. Shaw will send you one. the federal party appear wholy unconcernd, paying very little attention to what is plotting and executing at the Seat of Government, or even in this State. whether they feel conscious that they are receiving the reward & punishment which their division and base defection towards their best Friends and Benefactors has drawn down upon them, or whether the Love of Mammon so throughly engroses them, that they are become so Luxurious as to regard little else but property, is not for me to say. but certainly there is a want of exertion, a want of union, & a cold unconcern which seem to pervade every breast. So few persons are to be found of fixed and Stable principles, that it is not to be wonderd at, that those despair of preserving our constitution from total Ruin & destruction.
A vessel arrived this week with a Letter for you from the House of Willinks. exchange has been in favour of America and Bills I have understood in great demand. Have you ever learnt any thing from the House of Bird and Savage Since your absence? They have been declard Bankrupts I hear... I was happy to learn by your Letter to your Brother that you had got your accounts setled—
Mmy Love to Mrs. Adams & the Children. I acknowledge the receipt of a Letter from her, to which I shall reply by the next post. we are still very anxious for Mrs Cranch, & are glad to hear from her as often as you can inform us—i expect you will return home very thin in flesh, but the consciousness of holding fast your integrity, will Solace you through Life. I am my dear son / your affectionate Mother
Abigail Adams